t c summary opinion united_states tax_court edgar david brown petitioner v commissioner of internal revenue respondent docket no 20970-14s filed date edgar david brown pro_se paul isherwood and nicholas r rosado for respondent summary opinion panuthos chief special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not 1unless otherwise indicated subsequent section references are to the continued reviewable by any other court and this opinion shall not be treated as precedent for any other case in a notice_of_deficiency dated date respondent determined a deficiency of dollar_figure in petitioner’ sec_2011 federal_income_tax a sec_6651 addition_to_tax of dollar_figure for failure to timely file a return and a sec_6662 accuracy-related_penalty of dollar_figure after concessions the issues for decision are whether petitioner is entitled to deduct charitable_contributions for the year in issue whether petitioner is entitled to deduct miscellaneous expenses for the year in issue whether petitioner is entitled to deduct unreimbursed employee business_expenses for the year in issue continued internal_revenue_code code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure 2at trial petitioner conceded the home mortgage interest_deduction of dollar_figure and the mortgage_insurance premium deduction of dollar_figure claimed on hi sec_2011 federal_income_tax return and the taxable state_income_tax refund of dollar_figure not reported on his return petitioner also conceded that his income_tax withheld for the year in issue was dollar_figure and not dollar_figure as claimed on the return whether petitioner is entitled to deduct job search expenses for the year in issue whether petitioner is entitled to deduct home_office expenses for the year in issue whether petitioner is liable for the sec_6651 addition_to_tax for failure to timely file hi sec_2011 federal_income_tax return and whether petitioner is liable for the accuracy-related_penalty under sec_6662 for the year in issue background petitioner resided in california when his petition was timely filed i professional background petitioner is a financial services professional during he was employed by metropolitan transportation commission mtc a quasi- governmental agency that administers the regional planning and the distribution of transit funds in the san francisco area petitioner’s primary responsibility at mtc was the oversight of the clearing and settlement system that supported transit fare collection for the san francisco area clearing and settlement involves using payment mechanisms such as credit cards to replenish amounts on fare cards which are used to pay for transit services mtc had a written policy for reimbursing employees for their work-related expenses for the year in issue petitioner worked regularly at an office provided by mtc sometimes petitioner worked at home either telecommuting during regular business hours or working after hours petitioner resided in a four-bedroom house of approximately big_number square feet petitioner converted one of the four bedrooms into a home_office of approximately square feet it contained office items including a computer a scanner a modem a router a telephone a typewriter and plastic bins holding files kept for work projects tax records and other items during petitioner sought a new position in the financial services field petitioner traveled for interviews and had conversations with people at various potential employers including the federal reserve bank in philadelphia pennsylvania the environmental protection agency and qualcomm petitioner was also an independent business owner for acn during the year in issue acn is a multilevel marketing company that repackages and resells services from various vendors petitioner could earn commissions from acn 3mtc’s written employee expense reimbursement policy was not made a part of the record based on a percentage of the amounts of services he sold to customers petitioner did not have any gross_receipts from his activity with acn ii julian brown memorial fund in petitioner established the julian brown memorial fund memorial fund during the memorial fund qualified as an exempt_organization under sec_501 the memorial fund hosted an annual soccer tournament in charlotte north carolina petitioner owned a house in north carolina and stayed in this house when he visited charlotte for the tournament iii records maintenance and computer failure petitioner maintained his business records and other records including records he used to prepare his federal_income_tax returns on a personal computer in petitioner’s personal computer crashed resulting in a loss of tax records for and part of petitioner took the computer to best buy for repair in date but was informed that it was not salvageable some of petitioner’ sec_2011 4petitioner asserts that the computer crash occurred in mid-year in petitioner’s prior case for hi sec_2010 tax_year the court found that the computer crash had occurred in date see brown v commissioner t c summary opinion petitioner did not provide an explanation for this discrepancy federal_income_tax records were unavailable because of this computer failure petitioner used bank statements to reconstruct some of hi sec_2011 expenses iv tax_return petitioner filed a delinquent form_1040 u s individual_income_tax_return on date he reported his salary from mtc and dollar_figure of tax due petitioner did not file a schedule c profit or loss from business for his activity with acn and did not report any gross_receipts from this activity on schedule a itemized_deductions petitioner claimed a dollar_figure deduction for charitable_contributions by cash or check he also claimed the following miscellaneous_itemized_deductions dollar_figure in unreimbursed employee business_expenses dollar_figure in tax_return preparation fees and dollar_figure in attorney’s and accountant’s fees petitioner attached a form 2106-ez unreimbursed employee business_expenses reporting dollar_figure in unreimbursed employee business_expenses he did not provide a detailed breakout of these expenses on his return 5petitioner requested an extension of time to file hi sec_2011 form_1040 extending the due_date to date petitioner prepared hi sec_2011 form_1040 using turbotax software he prepared a number of versions of hi sec_2011 form_1040 with what if scenarios including one in which he had had more income_tax withheld during the year petitioner provided a copy of a screenshot from the turbotax program that listed various versions of tax returns created with titles such as 2011-edgar filing hoh-as filed and edgar filing hoh-as submitted some of these documents were last modified in and the rest were modified in or v notice_of_deficiency and trial on date respondent issued a notice_of_deficiency to petitioner for tax_year respondent adjusted various items on petitioner’ sec_2011 form_1040 including charitable_contribution deductions and miscellaneous_itemized_deductions petitioner timely filed a petition for redetermination petitioner would not agree to stipulate any documents before or during trial respondent introduced into evidence a copy of petitioner’ sec_2011 form 6the printout itself did not have a time stamp instead it listed the dates on which the documents had been modified one document titled 2011-edgar filing hoh-as submitted was modified on date 7as previously indicated petitioner had a trial before the court with respect to hi sec_2010 tax_year see brown v commissioner t c summary opinion continued as filed a copy of the notice_of_deficiency a certified copy of petitioner’s certified wage and income transcript for and a certified copy of petitioner’ sec_2011 form_4340 certificate of assessments payments and other specified matters petitioner provided copies of pdf files he called summary of expenses at trial for purposes of substantiating many of his expenses each summary of expenses document listed a transaction description copied from bank statements for example the summary contained a description such as online banking transfer or the check card number used and the name of the vendor a date an amount and the expense category that petitioner had assigned a deductions claimed on petitioner’s return after concessions and additional_amounts claimed the deductions in dispute are as follows continued thus petitioner has some familiarity with court procedure and practice the court reminded petitioner of the rules and also the benefits of stipulation petitioner nevertheless refused to stipulate documents including hi sec_2011 form_1040 as filed which he acknowledged was the return which he filed for a 8petitioner claimed a dollar_figure charitable_contribution_deduction on his return and conceded dollar_figure petitioner claimed a dollar_figure deduction for unreimbursed employee business_expenses on his return and claimed a dollar_figure deduction at trial deduction charitable_contributions tax_return preparation fees attorney’s and accountant’s fees unreimbursed employee business_expenses automobile tolls parking publications total amount dollar_figure big_number big_number big_number petitioner presented copies of summaries of expenses at trial relating to his charitable expenses and some of his unreimbursed employee business_expenses automobile tolls and publications expenses petitioner’s summary of charitable expenses listed entries reflecting charges on credit cards or bank cards the expenses can be broken down as follows entries totaling dollar_figure paid to restaurants or an indiscernible payee either no entry inadequate description or multiple entries for one expense and entries totaling dollar_figure paid to punchbowl com hst julianbrownmemorial bigstockphoto com facebooktabsite and google youtube petitioner also provided a printout of the charlotte united soccer club calendar for date that listed julian brown memorial cup events on april and petitioner did not provide copies of any documents for purposes of substantiating either his tax_return preparation expense or his attorney’s and accountant’s fees each deducted on his schedule a petitioner also did not provide the copies of his bank statements which he asserts he used to reconstruct hi sec_2011 expenses further petitioner also did not provide underlying receipts or other documentation with the exception of his job search expenses b additional deductions claimed at trial petitioner asserts he is entitled to additional deductions for the following expenses job search expenses schedule c expenses relating to his acn activity and home_office expenses first petitioner asserts he is entitled to deduct dollar_figure for travel and other expenses related to his job search petitioner provided copies of receipts for the following job search expenses 9although petitioner did not raise the additional expenses in his petition we consider this issue to have been tried by consent see rule b 10the summary of petitioner’s job search expenses is a poor copy and continued location s washington d c washington d c expense hotel hotel flight washington d c to san francisco cal hotel flight flight train miami fla san francisco cal to miami fla san francisco cal to los angeles cal washington d c to philadelphia pa amount dollar_figure big_number big_number travel dates jan jan mar mar mar july july total second petitioner asserts that he is entitled to a deduction of dollar_figure for network marketing expenses related to his involvement with acn which he asserts should be deducted on schedule c petitioner provided a summary of expenses with nine entries totaling dollar_figure paid to retailers such as costco beverages more and target continued difficult to read the expenses total dollar_figure and petitioner subtracts dollar_figure which he states is attributable to meals and entertainment dollar_figure dollar_figure dollar_figure the copies of receipts attached reflect expenses totaling dollar_figure it is unclear whether the entries on the summary of expenses correlate with the attached receipts and it is also unclear why petitioner is claiming a deduction of dollar_figure for total job search expenses third petitioner asserts that he is entitled to a deduction of dollar_figure for home_office expenses petitioner provided a printout of a powerpoint slide which calculates home_office expense deductions as follows expense type total business_use_percentage total business use rental computer telephone and fax total dollar_figure big_number big_number dollar_figure big_number big_number acn dollar_figure big_number big_number other dollar_figure big_number petitioner also provided copies of three recent photographs of his home_office showing the following a tall stack of plastic bins of various colors some of which appear to contain papers a desk with three computers a typewriter and other miscellaneous office items and a shelf with a telephone a router a few three-ring binders and other miscellaneous office itemsdollar_figure 11the business_use_percentage for the home_office is based on the square footage of the room divided by the big_number total square footage of the house square feet big_number square feet petitioner did not explain the basis for the estimate for the business use of his computer and telephone and fax petitioner also did not explain the basis for his allocation of the total business_expenses resulting in network marketing expenses of dollar_figure and other expenses of dollar_figure 12petitioner took the photographs of his home_office on date the composition of items in petitioner’s home_office has changed somewhat since for example in petitioner had only one computer in his home_office continued discussion i burden_of_proof in general the commissioner’s determination set forth in a notice_of_deficiency is presumed correct and the taxpayer bears the burden of proving that the determination is in error rule a 290_us_111 pursuant to sec_7491 the burden_of_proof as to factual matters shifts to the commissioner under certain circumstances petitioner did not allege or otherwise show that sec_7491 applies see sec_7491 and b therefore petitioner bears the burden_of_proof see rule a ii general principles governing substantiation deductions are a matter of legislative grace and a taxpayer is required to maintain records sufficient to substantiate expenses underlying deductions claimed on his or her return sec_6001 sec_1_6001-1 income_tax regs see 292_us_435 if the taxpayer is able to establish that he paid_or_incurred a deductible expense but is unable to substantiate the precise amount the court generally may approximate the deductible amount but only if the taxpayer presents sufficient continued whereas he currently has three respondent did not object to the admission of these copies of color photographs into evidence evidence to establish a rational basis for making the estimate see 39_f2d_540 2d cir see also 85_tc_731 business_expenses specified in sec_274 are subject_to rules of substantiation that supersede the cohan test 50_tc_823 aff’d 412_f2d_201 2d cir sec_1_274-5t temporary income_tax regs fed reg date iii sec_162 expenses sec_162 generally allows deductions for all ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business in general no deduction is permitted for personal living or family_expenses sec_262 the taxpayer bears the burden of proving that expenses were of a business nature rather than personal and that they were ordinary and necessary rule a welch v helvering u s pincite petitioner seeks to deduct dollar_figure in unreimbursed employee business_expenses relating to his employment with mtc and dollar_figure in network marketing expenses relating to his activity with acn a unreimbursed employee business_expenses on his schedule a petitioner claimed a deduction of dollar_figure for unreimbursed employee business_expenses he now claims unreimbursed employee business_expenses totaling dollar_figure dollar_figure for automobile expenses dollar_figure for tolls expenses dollar_figure for parking expenses and dollar_figure for publications expenses petitioner provided summaries created from bank statements to substantiate his automobile expenses tolls expenses and publications expenses qualifying expenses under sec_162 include expenses paid_or_incurred as an employee 79_tc_1 expenses are not necessary when an employee fails to claim reimbursement for expenses_incurred in the course of his employment when entitled to do so 788_f2d_1406 9th cir aff’g tcmemo_1984_533 accordingly a taxpayer cannot deduct employee business_expenses to the extent he is entitled to reimbursement from his employer for those expenses see lucas v commissioner t c pincite deductions for those expenses belong to the employer see 56_tc_936 aff’d without published opinion 456_f2d_1335 2d cir the taxpayer bears the burden of proving that he is not entitled to reimbursement from his employer for such expense see 59_tc_696 the taxpayer can prove that he was not entitled to reimbursement by showing for example that he was expected to bear these costs see id see also dunkelberger v commissioner tcmemo_1992_ wl at finding that management team expected taxpayer to bear expense of business lunches with vendors petitioner asserted that his employer mtc had a written reimbursement policy for employees but mtc’s unofficial policy did not provide for reimbursement of some of his employee business_expenses petitioner asserted that legitimate business_expenses that exceeded a per_diem for example would not be reimbursed and that mtc would reject reimbursement requests for expenses that qualified under the written reimbursement policy petitioner also asserted that he did not submit reimbursement requests for some qualifying expenses because he knew that the requests would be rejected under the unofficial reimbursement policy petitioner has not offered credible_evidence to corroborate his testimony about mtc’s unofficial reimbursement policy and that it differed from mtc’s written reimbursement policy because petitioner did not provide a copy of mtc’s written reimbursement policy or sufficient detailed evidence of mtc’s unofficial reimbursement policy we cannot make a finding as to which of the expenses might have been eligible for reimbursement by mtc petitioner has not met his burden of showing that mtc would not have reimbursed the automobile tolls parking or publications expenses see orvis v commissioner f 2d pincite lucas v commissioner t c pincite fountain v commissioner t c pincite dunkelberger v commissioner wl at therefore petitioner is not entitled to a deduction for his unreimbursed employee business_expenses b network marketing expenses petitioner claims a deduction of dollar_figure for network marketing expenses which he asserts is related to his activity as an independent business owner at acn taxpayers are allowed a deduction for ordinary and necessary expenses paid_or_incurred in carrying_on_a_trade_or_business sec_162 whether an expenditure is ordinary and necessary is usually a question of fact 320_us_467 generally for an expenditure to be an ordinary and necessary business_expense the taxpayer must show a bona_fide business_purpose for the expenditure there must be a proximate relationship between the expenditure and the business_of_the_taxpayer 37_tc_650 36_tc_879 sec_1_162-1 income_tax regs for the network marketing expenses petitioner merely presented a summary of purported expenses at trial asserting that the summary represented business_expenses petitioner did not provide testimony or other evidence to establish a bona_fide business_purpose for these expenses thus we are unable to make a finding as to whether the expenses are ordinary and necessary or whether they are reasonable in amount see sec_162 commissioner v heininger u s pincite challenge mfg co v commissioner t c pincite henry v commissioner t c pincite therefore petitioner is not entitled to a deduction for the network marketing expenses related to his acn activity iv sec_274 expenses petitioner claims a deduction of dollar_figure for hotel flight and train expenses_incurred during his job search sec_162 allows a taxpayer to deduct expenses_incurred in searching for new employment within the same trade_or_business see 54_tc_374 job search expenses include travel and transportation_expenses see murata v commissioner tcmemo_1996_321 wl at traveling expenses are subject_to the strict substantiation requirements of sec_274 to deduct travel_expenses the taxpayer must substantiate through adequate_records or other corroborative evidence the following elements the amount of the expense the time and place of the expense and the business_purpose of the expense sec_274 a taxpayer satisfies the adequate_records test if he or she maintains an account book a diary a log a statement of expense trip sheets or similar records prepared at or near the time of the expenditures such as receipts or bills that show each element of each expenditure or use see sec_1_274-5t temporary income_tax regs fed reg date contemporaneous logs are not required but corroborative evidence to support a taxpayer’s reconstruction of the elements of an expenditure or use must have a high degree of probative value to elevate such statement to the level of credibility of a contemporaneous record id subpara fed reg sec_274 was intended to preclude use of the test set forth in cohan for the expense categories it covers sanford v commissioner t c pincite h_r rept no c b part s rept no c b part if a taxpayer’s records have been destroyed or lost because of circumstances beyond his control he may substantiate expenses subject_to sec_274 by making a reasonable reconstruction of the expenditures through other credible_evidence 122_tc_305 furnish v commissioner tcmemo_2001_286 wl at sec_1_274-5t temporary income_tax regs fed reg date the burden is on the taxpayer to show that the documentation was actually lost or destroyed because of circumstances beyond his control see rule a adler v commissioner tcmemo_2010_47 wl at aff’d 443_fedappx_736 3d cir a taxpayer is required to reconstruct pertinent records to the fullest extent possible see eg chong v commissioner tcmemo_2007_12 wl at if no other documentation is available the court may but is not obliged to accept credible testimony of a taxpayer to substantiate an expense underlying a deduction see boyd v commissioner t c pincite citing watson v commissioner t c memo freeman v commissioner tcmemo_2009_213 wl at the test set forth in cohan comes back into play in these circumstances see scully v commissioner tcmemo_2013_229 at in the absence of adequate_records to establish each element of an expense under sec_274 a taxpayer may alternatively establish each element a by his own statement whether written or oral containing specific information in detail as to such element and b by other corroborative evidence sufficient to establish such element sec_1_274-5t temporary income_tax regs fed reg date see also lussy v commissioner tcmemo_2015_35 at petitioner seeks to deduct travel_expenses incurred during his job search at trial petitioner stated merely that he had sought interviews and exploratory conversations with a range of financial services companies and listed only three potential employers with which he had sought interviews conversations although petitioner provided copies of receipts to substantiate these expenses which provided the dates and amounts paid he did not provide any information about the business_purpose of the expenses such as where he interviewed or the individual s conducting interviews petitioner’s receipts without corroborating information such as locations or names of individuals who interviewed him to establish a business_purpose are by themselves insufficient to meet the strict substantiation requirements for travel_expenses under sec_274 see sec_162 sec_274 primuth v commissioner t c pincite sec_1_274-5t temporary income_tax regs fed reg date we note that petitioner testified about the computer failure in that caused him to lose some of his records for the year see rule a adler v commissioner wl at but we are not satisfied that petitioner made a reasonable reconstruction of each element of his claimed deductions through other credible_evidence petitioner merely provided summaries of purported expenses and did not reconstruct records to establish the business purposes for his claimed expenses through testimony or other evidence see lussy v commissioner at sec_1_274-5t temporary income_tax regs supra therefore because petitioner did not establish the business_purpose for the job search expenses he is not entitled to a claimed deduction for same v charitable_contributions on his return petitioner claimed a charitable_contribution_deduction of dollar_figure but conceded some of this amount at trial petitioner provided a summary of expenses totaling dollar_figure which he asserts were related to his work for the memorial fund no deduction is allowed under sec_170 for a contribution of services however unreimbursed expenditures made incident to the rendition of services to an organization contributions to which are deductible may constitute a deductible contribution sec_1_170a-1 income_tax regs to be deductible unreimbursed expenses must be directly connected with and solely attributable to the rendition of services to a charitable_organization 136_tc_515 54_tc_722 in applying this standard courts have considered whether the charitable work caused or necessitated the taxpayer’s expenses van dusen v commissioner t c pincite a meals and other expenses petitioner asserts that he is entitled to deduct unreimbursed expenses for meals and other travel_expenses totaling dollar_figure that he incurred in connection with a north carolina soccer tournament sponsored by the memorial fund a taxpayer may deduct out-of-pocket transportation_expenses necessarily incurred in performing donated services and r easonable expenditures_for meals_and_lodging necessarily incurred in performing donated services sec_1_170a-1 income_tax regs sec_170 provides that no deduction is allowed for traveling expenses including amounts expended for meals_and_lodging while away from home whether paid directly or by reimbursement unless there is no significant_element_of_personal_pleasure_recreation_or_vacation in such travel as this court has stated t ravel expenditures which include a substantial direct personal benefit are not deductible tafralian v commissioner tcmemo_1991_33 see also 681_f2d_678 9th cir aff’g tcmemo_1980_207 the burden of proving that such expenditures qualify as charitable_contributions rests with the taxpayer tafralian v commissioner tcmemo_1991_33 petitioner failed to establish that his travel to north carolina and the expenses for meals whose costs he seeks to deduct involved no significant_element_of_personal_pleasure_recreation_or_vacation in such travel see sec_170 while he credibly testified that he established the memorial fund and its soccer tournament petitioner did not specify what he did for the tournament or how much time he devoted to it without this information we cannot conclude that petitioner’s trip to north carolina where he owns a home was directly connected with and solely attributable to services performed at the tournament see babilonia v commissioner f 2d pincite tafralian v commissioner tcmemo_1991_33 therefore petitioner is not entitled to a deduction for charitable meals and other expenses b website costs petitioner also asserts that he is entitled to deduct expenses totaling dollar_figure that he incurred to maintain the memorial fund’s website none of the individual expenses was greater than dollar_figure contributions through the payment of unreimbursed volunteer expenses of less than dollar_figure are subject_to the requirements for contributions of money set forth in sec_1_170a-13 income_tax regs van dusen v commissioner t c pincite a taxpayer is required to maintain a canceled check or a receipt from the donee organization sec_1_170a-13 income_tax regs in the absence of a canceled check or a receipt from the donee organization the taxpayer must maintain other reliable written records showing the name of the payee the date of the payment and the amount of the payment van dusen v commissioner t c pincite see also sec_1_170a-13 income_tax regs petitioner credibly testified that he volunteered for the memorial fund that he paid for website expenses to maintain the memorial fund’s website and that he was not reimbursed for these website expenses petitioner provided a written record in the form of his summary of expenses we find these reported expenditures to be directly connected with and solely attributable to the rendition of services to a charitable_organization because petitioner incurred them to promote the memorial fund since the entries in the summary show the date and amount of the contribution and the name of the payee we conclude that petitioner is entitled to deduct these payments see van dusen v commissioner t c pincite sec_1_170a-13 income_tax regs accordingly petitioner is entitled to a total deduction of dollar_figure for charitable_contributions vi home_office expenses petitioner seeks to deduct home_office expenses totaling dollar_figure dollar_figure for other including working from home for mtc and dollar_figure for his acn activity a taxpayer generally is not entitled to deduct any expenses related to a dwelling_unit used as a residence during the taxable_year sec_280a a taxpayer may deduct expenses allocable to a portion of the dwelling_unit which is exclusively used on a regular basis as the principal_place_of_business for any trade_or_business of the taxpayer or a place of business which is used by patients clients or customers in meeting or dealing with the taxpayer in the normal course of the trade_or_business id subsec c a and b the exclusive use requirement is an all-or-nothing standard 94_tc_348 further it must be used exclusively for the employer’s work and not for personal_use sec_280a 919_f2d_1273 7th cir aff’g tcmemo_1989_356 a home_office use as an employee of mtc in the case of a taxpayer who is an employee the home_office must be maintained for the convenience_of_the_employer it cannot just be a place in which the employee chooses to do some of his work sec_280a flush language 82_tc_318 such use has been found where the home_office was necessary for the functioning of the employer’s business or necessary to allow the employee to perform his duties properly frankel v commissioner t c pincite a home_office is not for the convenience_of_the_employer if it is maintained merely for the employee’s own convenience comfort or economy for example where the employee finds it more convenient to work from home instead of staying late at the office or where the employee prefers to perform certain activities at home see 591_f2d_1273 9th cir aff’g 66_tc_515 hamacher v commissioner t c pincite petitioner as an employee of mtc had an office that mtc provided where he worked regularly during petitioner asserts that he worked in his home_office when he telecommuted and after normal business hours petitioner did not assert nor provide evidence that mtc required him to maintain the home_office or to work from home or that it was necessary for him to maintain the home_office to perform his duties properly see frankel v commissioner t c pincite instead it appears that on occasion petitioner preferred to work from his home_office instead of at mtc’s office on the basis of this record we conclude that petitioner chose to maintain the home_office and work from home for his own convenience comfort and economy see sec_280a flush language sharon v commissioner f 2d pincite hamacher v commissioner t c pincite frankel v commissioner t c pincite therefore petitioner’s claimed home_office expense deductions relating to his employment for mtc are not deductible b home_office use for acn activity a taxpayer may have only one principal_place_of_business for each business in which he is engaged see 73_tc_766 to determine the principal_place_of_business for the purpose of a home_office expense the court must also ascertain the focal point of a taxpayer’s business activities 76_tc_696 74_tc_105 the taxpayer must be able to demonstrate how much time is spent in the home_office compared with how much time is spent at other locations to demonstrate that the home_office is the focal point of his business activities and thus his principal_place_of_business christine v commissioner tcmemo_2010_144 wl at aff’d without published opinion 475_fedappx_259 9th cir petitioner did not provide testimony or other evidence about his activity with acn including how much time he spent on the activity in his home_office compared with how much time he spent at other locations therefore petitioner did not demonstrate that the home_office was the focal point of his activity for acn see christine v commissioner wl at further petitioner did not provide testimony nor other evidence that the home_office was used exclusively for business purposes and not for personal_use see sec_280a cadwallader v commissioner f 2d pincite therefore petitioner’s claimed home_office expenses deductions relating to his activity with acn are not deductible vii other miscellaneous expenses on his schedule a petitioner claimed deductions of dollar_figure for tax_return preparation fees and dollar_figure for attorney and accounting fees petitioner did not address these deductions at trial and did not provide testimony or other evidence to substantiate these deductions on the basis of this record we conclude that he is not entitled to deductions for these expenses viii sec_6651 addition_to_tax sec_6651 imposes an addition_to_tax for failure_to_file a return on the date prescribed including extensions unless the taxpayer can establish that the failure is due to reasonable_cause and not due to willful neglect sec_7491 provides that the commissioner has the burden of production in any court_proceeding with respect to liability for an addition_to_tax the commissioner satisfies this burden of production by coming forward with sufficient evidence that the taxpayer did not file his return by the due_date of the return see 127_tc_200 aff’d 521_f3d_1289 10th cir 116_tc_438 respondent has satisfied his burden of production by introducing a certified copy of petitioner’s account transcript that reflects that petitioner’ sec_2011 form_1040 was not filed until date over two months past the extended due_date of date see sec_7491 wheeler v commissioner t c pincite higbee v commissioner t c pincite reasonable_cause and the absence of willful neglect are defenses to the sec_6651 addition_to_tax sec_6651 w illful neglect means a conscious intentional failure or reckless indifference 469_us_241 the determination of whether reasonable_cause exists is based on all the facts and circumstances ruggeri v commissioner tcmemo_2008_300 wl at a taxpayer meets the reasonable_cause exception if he demonstrates that he exercised ordinary business care and prudence in trying to file his return sec_301_6651-1 proced admin regs this determination is factual and the burden_of_proof is on the taxpayer merriam v commissioner tcmemo_1995_432 wl at aff’d without published opinion 107_f3d_877 9th cir petitioner did not provide evidence that his failure to timely file was due to reasonable_cause although petitioner discussed his computer failure that occurred sometime before date it occurred over a year before hi sec_2011 tax_return was due thus we find that petitioner is liable for the sec_6651 addition_to_tax see sec_6651 ruggeri v commissioner wl at merriam v commissioner wl at sec_301_6651-1 proced admin regs ix accuracy-related_penalty sec_6662 and b and imposes an accuracy-related_penalty on any portion of an underpayment of federal_income_tax that is attributable to the taxpayer’s negligence or disregard of rules or regulations or substantial_understatement_of_income_tax an understatement of federal_income_tax is substantial if the amount of the understatement for the taxable_year exceeds the greater of of the tax required to be shown on the return for the taxable_year or dollar_figure sec_6662 if the understatement of income_tax for the year in issue is substantial the commissioner has satisfied the burden of producing evidence that the penalty is justified respondent met this burden because the amount of petitioner’s understatement for is substantialdollar_figure once the commissioner has met his burden the taxpayer may rebut the evidence that a sec_6662 accuracy-related_penalty is appropriate if he can demonstrate reasonable_cause for the underpayment and that he acted in good_faith with respect to the amount_paid sec_6664 a determination of reasonable_cause and good_faith is made on a case-by-case basis taking into account all pertinent facts and circumstances sec_1_6664-4 income_tax 13petitioner’s notice_of_deficiency reflected an increase in tax of dollar_figure because petitioner is entitled to a deduction of only dollar_figure for charitable_contribution expenses the reduction of this increase in tax will be minimal thus the amount of tax required to be shown on petitioner’ sec_2011 return is approximately dollar_figure dollar_figure reported on return dollar_figure increase in tax ' dollar_figure this dollar_figure increase in tax is greater than dollar_figure which is greater than dollar_figure which is of dollar_figure see sec_6662 regs generally the most important factor is the extent of the taxpayer’s effort to assess his or her proper tax_liability id see also humphrey farrington mcclain p c v commissioner tcmemo_2013_23 at the term negligence in sec_6662 includes any failure to make a reasonable attempt to comply with the code and any failure to keep adequate books_and_records or to substantiate items properly sec_6662 sec_1 b income_tax regs negligence has also been defined as the failure to exercise due care or the failure to do what a reasonable person would do under the circumstances see 92_tc_1 aff’d 925_f2d_348 9th cir see also 85_tc_934 the term disregard includes any careless reckless or intentional disregard sec_6662 nothing in the record suggests that petitioner consulted with a professional adviser or conducted research before preparing hi sec_2011 income_tax return petitioner asserts that when preparing hi sec_2011 form_1040 using turbotax he mistakenly filed one of these what if versions instead of the correctly prepared version and that this mistake explains some of the errors in claimed deductions and withholding petitioner asserts that his filing of a form_1040 that was not intended to be complete resulted in some of the errors conceded we found petitioner’s testimony and the screenshot he provided credible and we believe that he mistakenly submitted an incorrect version of hi sec_2011 form_1040 however petitioner’s explanation about this error does not demonstrate that he exercised due care in the preparation of his tax_return it is unclear why petitioner would have created versions of his return with incorrect information further this explanation does not account for all of the deductions disallowed for example this does not explain petitioner’s failure to substantiate his charitable expense deductions thus we are not convinced that petitioner made a reasonable attempt to comply with the code see sec_6662 allen v commissioner t c pincite neely v commissioner t c pincite sec_1_6662-3 income_tax regs petitioner’s recordkeeping was disorganized and the documents that he provided were difficult to read additionally some appeared to be inaccurate petitioner’s computer failure does not account for his failure to keep proper records for the remainder of nor does it account for his failure to provide the bank statements he used to reconstruct his expenses thus we are not convinced that petitioner made a reasonable attempt to keep adequate books_and_records or to substantiate items properly see sec_6662 allen v commissioner t c pincite neely v commissioner t c pincite sec_1_6662-3 income_tax regs accordingly we sustain the accuracy-related_penalty we have considered all of the parties’ arguments and to the extent not addressed herein we conclude that they are moot irrelevant or without merit to reflect the foregoing decision will be entered under rule
